ICJ_047_SouthWestAfrica_LBR_ZAF_1966-07-18_JUD_01_ME_10_FR.txt. 484

OPINION DISSIDENTE DE SIR LOUIS MBANEFO

[Traduction]

La Cour constate dans son arrêt que les demandeurs ne sauraient
être considérés comme ayant établi l’existence à leur profit d’un droit
ou intérêt juridique au regard de l’objet des demandes et décide qu’en
conséquence ces demandes doivent être rejetées. Je regrette de ne pas
être en mesure, pour les raisons que je vais exposer ci-après, de souscrire
à ces conclusions et à leurs motifs.

A mon avis, du moment que la Cour a jugé que le présent différend
relève bien de la clause compromissoire énoncée au deuxième alinéa
de l’article 7 du Mandat, comme elle l’a fait dans son arrêt de 1962
relatif aux exceptions préliminaires, les demandeurs n’ont pas de nouveau
à prouver, pour obtenir gain de cause, qu’ils ont un intérêt juridique
propre relativement à l’objet du différend, à moins qu’ils ne fondent
leurs demandes sur des dommages ou préjudices causés à cet intérêt;
j'estime d’autre part qu’un intérêt général à la bonne exécution des dis-
positions d’un traité multilatéral comme le Mandat constitue un intérêt
juridique suffisant pour permettre à un demandeur de fonder sa plainte.

Les deux demandeurs, le Gouvernement de l'Ethiopie et le Gouver-
nement du Libéria, ont déposé deux requêtes distinctes mais identiques
à l'encontre du Gouvernement de l’Union sud-africaine, défendeur,
dans lesquelles ils demandent à la Cour de se prononcer contre le défen-
deur sur onze chefs d’accusation concernant le Mandat pour le Sud-
Ouest africain, le chiffre de onze ayant été ramené à neuf dans les con-
clusions finales. Ces demandes, telles qu’elles sont énoncées dans les
conclusions finales des demandeurs, sont reproduites dans l’arrêt de
la Cour; il n’y a donc pas lieu de les reproduire intégralement ici.

En bref, la Cour est priée de dire et juger que le Sud-Ouest africain
est un territoire sous Mandat, que le défendeur demeure soumis aux
obligations internationales énoncées à l’article 22 du Pacte de la Société
des Nations et dans le Mandat pour le Sud-Ouest africain, ainsi qu’à
l'obligation de transmettre les pétitions des habitants du territoire, les
fonctions de surveillance étant exercées par les Nations Unies auxquelles
les rapports annuels et les pétitions doivent être envoyés. Les demandeurs
font en outre grief au défendeur:

a) d’avoir pratiqué l’apartheid et, du fait de cette pratique, d’avoir
failli à son devoir, qui est d’accroître, par tous les moyens en son
pouvoir, le bien-être matériel et moral et le progrès social des habi-
tants du territoire;

b) de n’avoir pas transmis aux Nations Unies les pétitions émanant
des habitants du territoire;

482
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 485

c) de n’avoir pas envoyé de rapports annuels à l’Assemblée générale
des Nations Unies;

d) d’avoir établi des bases militaires dans le territoire;

e) d’avoir tenté d'apporter aux dispositions du Mandat des modifica-
tions de fond sans l’autorisation des Nations Unies.

Les demandeurs déclarent que ces actes et ces carences constituent des
violations des obligations que le défendeur, en sa qualité de Mandataire,
a accepté de remplir en application du Mandat et prient la Cour de
dire que le défendeur a le devoir de respecter les dispositions du Mandat
et de mettre fin aux pratiques incriminées.

Le défendeur soutient que les conclusions finales des demandeurs,
notamment les conclusions n°% 3 et 4, sont sensiblement différentes
de leurs conclusions initiales E, F, G, H et I telles que celles-ci étaient
énoncées dans les requêtes. Le défendeur déclare que, dans ces premières
conclusions, les demandeurs faisaient état de mesures oppressives,
arbitraires et inhumaines appliquées par le défendeur, et que ces allé-
gations ont disparu des conclusions finales.

Les conclusions E, F, G, H, et I étaient énoncées dans les requêtes
en ces termes:

«E. L’Union n’a pas accru, par tous les moyens en son pouvoir,
le bien-être matériel et moral ainsi que le progrès social des habitants
du Territoire; ... cette carence est une violation de l’article 2 du
Mandat et de l’article 22 du Pacte; et ... l’Union a le devoir de
prendre sur-le-champ toutes les mesures possibles pour remplir
ses obligations aux termes de ces articles.

F. Dans Padministration du Territoire, l’Union a pratiqué l’apart-
heid, c’est-à-dire qu’elle a établi une discrimination fondée sur la race,
la couleur, l’origine nationale ou tribale, lorsqu'elle a fixé les
droits et devoirs des habitants du Territoire; ... cette pratique
constitue une violation de l’article 2 du Mandat et de l’article 22
du Pacte, et … l’Union a le devoir de cesser sur-le-champ de pratiquer
Vapartheid dans le Territoire.

G. Dans Vadministration du Territoire, l’Union a adopté et
appliqué une législation, des règlements, des proclamations et des
ordonnances administratives qui par leurs termes et dans leur
application sont arbitraires, déraisonnables, injustes et contraires à
la dignité humaine; .. les mesures officielles de l’Union men-
tionnées ci-avant violent l’article 2 du Mandat et l’article 22 du
Pacte; et … l’Union a le devoir de rapporter sur-le-champ et de ne
pas appliquer ces législations, règlements, proclamations et ordon-
nances administratives.

H. L'union a adopté et appliqué une législation, des règlements
administratifs et des mesures officielles qui suppriment les droits
et les libertés des habitants du Territoire, droits essentiels à l’évolu-
tion régulière vers l’autonomie, à laquelle leur donnent implicite-
ment droit le Pacte de la Société des Nations, les dispositions du
Mandat et les normes internationales couramment acceptées telles

483
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 486

qu'elles sont inscrites dans la Charte des Nations Unies et la Décla-
ration des droits de l’homme; les actes ci-dessus de l’Union violent
Particle 2 du Mandat et l’article 22 du Pacte; et ... l’Union a le
devoir de cesser et de s’abstenir sur-le-champ de toute action qui
entrave le développement régulier de l’autonomie dans le Territoire.

I, L'Union a exercé des pouvoirs d'administration et de légis-
lation sur le Territoire incompatibles avec le statut international
du Territoire; … l’action susdite de l’Union constitue une violation
de Particle 2 du Mandat et de l’article 22 du Pacte; l’Union a le
devoir de s’abstenir de tous actes d’administration et de législation
qui soient incompatibles avec le statut international du Territoire. »

Dans leurs conclusions finales, les demandeurs ont supprimé les cinq
conclusions ci-dessus et les ont remplacées par les conclusions n° 3 et 4
ainsi libellées:

«3. Par les lois et règlements et par les méthodes et actes officiels
décrits dans les écritures, le défendeur a pratiqué l’apartheid, c’est-a-
dire qu’il a établi une distinction fondée sur la race, la couleur,
l’origine nationale ou tribale, lorsqu'il a fixé les droits et devoirs
des habitants du Territoire; ... cette pratique constitue une violation
de ses obligations telles qu’elles figurent à l’article 2 du Mandat
et à l’article 22 du Pacte de la Société des Nations; et ... le défen-
deur a le devoir de cesser sur-le-champ de pratiquer l’apartheid
dans le Territoire.

4. Par l'effet des principes économiques, politiques, sociaux et
éducatifs appliqués dans le Territoire, par les lois et règlements et
par les méthodes et actes officiels décrits dans les écritures, le
défendeur, au regard des «standards» internationaux applicables
ou de la norme juridique internationale applicable ou de ces deux
critéres a la fois, n’a pas accru, par tous les moyens en son pouvoir,
le bien-étre matériel et moral ainsi que le progrés social des habitants
du Territoire;... cette carence constitue une violation de ses obliga-
tions telles qu’elles figurent à l’article 2 du Mandat et à l’article 22
du Pacte; et ... le défendeur a le devoir de mettre sur-le-champ
un terme aux violations indiquées ci-avant et de prendre.toutes les
mesures possibles pour remplir ses obligations aux termes desdits
articles. »

Dans les deux séries de conclusions, les demandeurs font porter leur
grief essentiel sur la pratique de l’apartheid qui, pour eux, est par nature
une pratique oppressive, arbitraire et inhumaine, donc incompatible
avec les obligations du défendeur telles qu’elles découlent du deuxième
alinéa de l’article 2 du Mandat. Ce grief n’a pas varié et se retrouve
aussi bien dans les conclusions initiales que dans les conclusions finales.

Les faits qu’invoquent les demandeurs à l’appui de leurs conclusions
n°s 3 et 4 consistent en des lois, règlements et mesures officielles appli-
qués dans le territoire par le défendeur, qui sont indiqués dans les requêtes

484
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 487

et précisés dans les mémoires. Il y a lieu de reprendre ici certains d’entre
eux:

a)

b)

d)

e)

f)

Le recensement distingue quatre groupes ethniques respectivement
dénommés blancs, indigènes, métis et asiatiques. Les blancs sont
définis comme les personnes qui par leur apparence sont évidemment
de race blanche ou sont généralement considérées comme telles,
à l'exclusion des personnes qui, bien qu’étant apparemment de
race blanche, sont généralement considérées comme des métis. Les
indigènes sont les personnes qui appartiennent en fait à toute race
ou tribu aborigène d'Afrique ou qui sont considérées comme y
appartenant. Les métis sont toutes les personnes qui ne figurent
dans aucun des trois autres groupes, blanc, indigène, ou asiatique.
Les demandeurs déclarent que les droits et les charges sont répartis,
d’après la politique et l’action gouvernementales, en fonction de
Pappartenance à l’un de ces groupes raciaux, compte non tenu des
qualités ou aptitudes de l'individu.

Les indigènes ne sont pas autorisés à obtenir des droits de résidence
permanente ni des droits de propriété permanente dans les régions
urbaines de la zone de police. Cette restriction est applicable à
toute association, constituée ou non, dans laquelle un indigène a
un intérêt quelconque, et elle vise les municipalités rurales comme
les régions urbaines.

Les concessions contiennent des dispositions prévoyant leur annu-
lation immédiate au cas où le bénéficiaire épouserait une personne
indigène ou métisse et prohibant la cession du bail à des indigènes,
à des asiatiques, ou à des métis.

Dans les limites de la zone de police, exception faite des réserves
indigènes et du territoire de Rehoboth, des permis de prospection
minière ne peuvent être délivrés qu’à des européens et à des sociétés
détenues par des européens.

Dans toutes les sociétés minières détenues par des européens, il
est interdit aux indigènes d’occuper l’un quelconque des postes sui-
vants: directeur; directeur adjoint, chef de service ou chef d’exploi-
tation au fond; surveillant de mine; chef de brigade; chef d'équipe;
surveillant des chaudières, machines et autre matériel; contrôleur;
mécanicien, conducteur de machine d’extraction; receveur ou porion
de surface. |

La législation du territoire relative à l’enregistrement des syndicats
et au règlement des différends individuels ne contient aucune disposi-
tion sur l’enregistrement des syndicats indigènes ou la conciliation de
différends auxquels seraient parties des employés indigènes. Les
dispositions concernant les conflits du travail et la conciliation ne
s’appliquent pas non plus aux différends qui peuvent s’élever entre
les travailleurs indigénes ou entre les travailleurs indigénes et les
autres travailleurs. C’est un inspecteur européen qui représente les
intéréts des employés indigénes au sein des comités de conciliation,
dont les membres ne peuvent être que des européens ou des métis.

485
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 488

g) C’est une infraction pénale pour un employé indigène de refuser
de commencer son service au moment stipulé dans son contrat de
travail, de s’absenter de son lieu de travail sans en avoir obtenu
l'autorisation ou sans autre motif légitime, de refuser d’obéir à un
ordre émanant de son employeur ou de quitter le service de celui-ci
avec l’intention de ne pas le reprendre. L’employé reconnu coupable
de l’une quelconque des infractions ci-dessus peut être condamné
à des peines d'emprisonnement, aux termes desquelles il doit se
remettre au service de son patron, à moins que son contrat n’ait
été annulé. S’il ne le fait pas, il est passible de nouvelles peines
d'emprisonnement, étant entendu toutefois qu'aucun employé ne
peut être emprisonné plus de six mois d’affilée.

h) Seuls les européens sont autorisés à signer des contrats d’apprentis-
sage dans le territoire.

i) Seuls les blancs ont le droit de vote aux élections des représentants
à l’Assemblée législative. La loi empêche les non-blancs d’être élus
à l’Assemblée législative, au comité exécutif ou au Parlement sud-
africain et la pratique leur interdit en fait d’exercer les fonctions
d’administrateur dans le territoire. Seuls les européens sont élec-
teurs et éligibles lors des élections aux conseils municipaux. Selon
le défendeur, il s’agit 14 d’institutions politiques congues exclusive-
ment pour le groupe blanc. A l’échelon de l’administration locale,
les affaires indigènes sont du ressort de conseils consultatifs indigènes
qui ne possèdent ni pouvoirs législatifs ni pouvoirs exécutifs. Au
sein des institutions locales qui s’occupent des affaires indigènes,
les sièges sont répartis également entre les indigènes et les blancs.

Jj) Tout fonctionnaire qui en a l’autorisation peut, sans mandat, toutes
les fois qu’il a lieu de croire qu’un indigène se trouvant dans les
limites d’une zone urbaine ou proclaimed area est une personne
oisive, appréhender l’intéressé et le conduire devant un commissaire
ou magistrate aux indigènes, lequel exigera de l'intéressé qu’il rende
compte de ses activités de façon satisfaisante, faute de quoi il sera
réputé personne oisive. Si le magistrate le déclare personne oisive,
mandat est donné à tout fonctionnaire de la police de procéder à
son expulsion de la zone urbaine ou praclaimed area et de le renvoyer
dans son foyer d’origine, ou en un lieu à préciser par le magistrate,
et il est incarcéré jusqu’au moment de l’expulsion.

k) Aucun indigène non muni d’une exemption n’est autorisé à séjourner
plus de soixante-douze heures dans une zone urbaine, sauf si l’auto-
risation lui en a été accordée par une personne habilitée à la délivrer.

1) Aucun indigène de sexe masculin non muni d’une exemption et
âgé de plus de quatorze ans n’est autorisé à se déplacer dans la
zone de police, en dehors des limites de son lieu de résidence ou
de travail, à moins d’être en possession d’un laissez-passer délivré
par les autorités [la zone de police couvre plus de la moitié de la
superficie totale du territoire]. Le laissez-passer doit être produit à
toute réquisition.

486
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 489

m) L’indigène adulte de sexe masculin non muni d’une exemption doit
obtenir un permis pour quitter le territoire et se rendre en Répu-
blique sud-africaine. Cette disposition ne s'applique ni aux habitants
blancs ni aux habitants métis du territoire.

n) Les non-blancs qui ont un emploi dans les régions urbaines de la
zone de police font l’objet d’une ségrégation, qu’il s’agisse du lieu
de leur résidence dans les villes ou des transports urbains, et ne sont
autorisés à résider dans les zones dites «blanches» qu’au domicile
de leur employeur dans les zones de résidence blanche.

o) Le système d'enseignement dans le territoire est organisé en trois
sections distinctes et les moyens d'enseignement comme les débou-
chés sont différents selon que l’enfant est classé dans le groupe des
«européens », des «métis» ou des «indigènes». Ce système est con-
forme à la politique gouvernementale de développement séparé
qui ne tient jamais compte des aptitudes de l’enfant. Il a pour effet
le diriger les enfants indigènes exclusivement vers les moyens de
formation professionnelle limités qui sont destinés aux membres du
groupe indigène. L’indigéne n’a pratiquement pas accès à l’enseigne-
ment supérieur.

Ces faits, et les sources qui permettent de les établir, ne font l’objet
d’aucun litige entre les Parties. Dans les amendements apportés à leurs
conclusions, les demandeurs déclarent que ces faits, étant imputables
à une politique officielle des pouvoirs publics, constituent, au regard
des normes internationales et/ou des «standards » internationaux accep-
tables, une violation des obligations que le Mandat impose au défendeur.
Ce faisant, les demandeurs ont introduit un élément de mesure permettant
d'évaluer le comportement du défendeur. Ces amendements ont donc
fait ressortir le caractère essentiellement juridique du différend qui
porte sur l’interprétation et l’application des dispositions du Mandat.
Ces amendements n’ont pas modifié substantiellement le grief essentiel
des demandeurs qui est que la pratique de l'apartheid est discriminatoire,
injustifiée, inhumaine et, par suite, intrinsèquement et en soi incompatible
avec le deuxième alinéa de l’article 2 du Mandat dont elle constitue
une violation. L'obligation qui incombe au Mandataire aux termes du
deuxième alinéa de l’article 2 du Mandat d’accroître, par tous les moyens
en son pouvoir, le bien-être matériel et moral et le progrès social des
habitants du territoire est dans ses termes mêmes absolue et tout acte
du défendeur concernant le territoire doit être jugé en conséquence.

Je crois devoir dire d'emblée qu’à mon avis les demandeurs ont éta-
bli un intérêt juridique suffisant au regard de l’objet de leur plainte pour
pouvoir, vu les éléments de preuve dont la Cour est saisie, obtenir gain
de cause quant à certaines de leurs demandes, sinon toutes; en particu-
lier, j'estime qu’en droit et en fait, vu les éléments de preuve fourmis,
les demandes suivantes sont justifiées et auraient dû être accueillies
favorablement par la Cour:

a) le Sud-Ouest africain est un territoire placé sous le Mandat que
le défendeur a accepté d’exercer le 17 décembre 1920;

487
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 490

b) le défendeur demeure soumis aux obligations internationales énon-
cées à l’article 22 du Pacte de la Société des Nations et dans le Man-
dat pour le Sud-Ouest africain;

c) la politique d’apartheid est intrinsèquement incompatible avec les
obligations que le Mandat impose au défendeur et le défendeur,
en pratiquant l'apartheid, a violé ses obligations telles qu’elles sont
énoncées au deuxième alinéa de l’article 2 du Mandat;

d) le défendeur est juridiquement tenu de n’apporter aucune modifica-
tion au Mandat, ou de ne pas tenter de le modifier ni d’y mettre
fin, sans avoir obtenu au préalable l’autorisation des Nations Unies;

e) le défendeur est responsable devant les Nations Unies de la bonne exé-
cution des obligations qui lui incombent aux termes du Mandat et l’Or-
ganisation des Nations Unies a parallèlement un droit de surveillance;

J) le défendeur a Vobligation juridique de rendre compte aux Nations
Unies.

Je dis ce que je pense de certaines des conclusions des demandeurs
sans analyser les arguments présentés à l’appui ou à l’encontre de ces
conclusions et sans motiver mon jugement, parce que, à mon sens, c’est
à partir du moment où les demandes ou tout au moins certaines d’entre
elles sont justifiées ou en tout cas ne sont pas sans fondement, et dans
cette perspective, que l’on peut légitimement examiner au stade du
fond la question de l’intérêt juridique des demandeurs et des conditions
d'application du deuxième alinéa de l’article 7. Les Parties se sont donné
de part et d’autre la peine de produire à grands frais devant la Cour,
au long de cent audiences, tous les faits et arguments dont elles voulaient
faire état et l’effort leur eût paru moins stérile si la Cour avait indiqué
ses vues ou conclusions sur ces allégations. Comme la Cour n’a pas exa-
miné les demandes, je m’abstiens de dire pour quels motifs je suis parve-
nu à mes conclusions et je me bornerai à étudier dans la présente opinion
les points sur lesquels je me trouve en désaccord avec l’arrêt de la Cour.

Je ne suis pas très satisfait de la manière dont la Cour analyse le sys-
tème des Mandats. Elle fait peu de cas de l’idéal que le Mandat devait
servir pour accorder une place démesurée à des détails. On dirait, si je
puis me permettre cette comparaison, d’un artiste qui, inconsciem-
ment peut-être, fausse l’allure générale d’un édifice en soulignant exagé-
rément quelques détails dans certaines de ses parties. À mon avis, l’ac-
cent devrait porter sur l’allure générale et la structure et non sur les élé-
ments composants, dont certains ne sont peut-être pas indispensables
au soutènement ou à l’originalité de l’édifice.

Dans son arrêt, la Cour commence par établir deux distinctions sub-
tiles mais selon moi inutiles: elle établit en premier lieu une distinction
entre la qualité des demandeurs en la phase actuelle de la procédure
et leur aptitude à se présenter devant la Cour, pour déclarer que cette
seconde question a été tranchée par l’arrêt de 1962. En faisant cette dis-
tinction, la Cour ne tient pas compte de ce que l’aptitude des deman-
deurs à se présenter devant la Cour, question tranchée par l’arrêt de
1962, concernait le même différend que celui sur lequel la Cour doit
statuer en la présente phase de l'instance. En ce qui concerne ce diffé-

488
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 491

rend, les demandeurs n’ont pas qualité à deux titres distincts pour saisir
la Cour. Il ne serait indispensable d’établir un droit ou intérêt juridique
au stade du fond que si cela se révélait nécessaire, sur le plan de la preuve,
pour établir un certain élément des demandes présentées. Or, tel n’est
pas le cas, les demandeurs n’ayant pas réclamé de dommages-intérêts
et ne sollicitant qu’un jugement déclaratoire. La question de l'intérêt
des demandeurs a été traitée par les Parties et par la Cour en 1962 dans
le cadre de la question plus large de l’aptitude des demandeurs à invoquer
la clause compromissoire relativement au présent litige. Dans l’arrêt
qu’elle rend aujourd’hui, la Cour, tout en disant que la question de l’in-
térêt juridique des demandeurs intéresse le fond, l’étudie eu égard à la
portée et à l’applicabilité du deuxième alinéa de l’article 2 — perspective
qui relève plus de la recevabilité que du fond.

En second lieu, la Cour établit une distinction entre ce qu’elle appelle
les «dispositions du Mandat relatives à la gestion » et les «dispositions
relatives aux intérêts particuliers » et elle applique cette distinction à son
interprétation du deuxième alinéa de l’article 7 du Mandat. Le deuxième
alinéa de l’article 7 est une clause compromissoire et, tel qu’il se présente,
il n’autorise pas semblable distinction. Recourir à celle-ci, c’est, je le
montrerai plus loin, déformer les termes mêmes du texte, ce qui est,
dans les circonstances, inadmissible.

Si l’on adopte l'interprétation que la Cour donne du Mandat, en
poussant le raisonnement jusqu’à sa conclusion logique, le Mandataire
n’est plus soumis à la moindre obligation exécutoire, si ce n’est par
rapport à l’article 5 du Mandat. La Cour déclare dans son arrêt qu’il
n’a jamais été prévu que le Conseil de la Société des Nations puisse jamais
imposer son point de vue au Mandataire, ni que les dispositions relatives
à la gestion puissent faire l’objet d’un recours en justice par application
de la clause compromissoire du deuxième alinéa de Particle 7. Dans ces
conditions, le Mandataire pouvait devenir aussi intransigeant qu'il le
voulait, passer outre aux décisions du Conseil et même modifier les
dispositions du Mandat sans risquer la moindre sanction juridique. La
seule sanction juridique envisagée, d’après l’arrêt, concernait ce que la
Cour appelle les dispositions relatives aux intérêts particuliers. Le dé-
fendeur avait le droit, en vertu du Pacte de la Société des Nations, de
participer aux débats du Conseil, lorsque celui-ci examinait des questions
relatives au Mandat pour le Sud-Ouest africain, et pouvait donc paraly-
ser le Conseil en usant de son droit de veto. Ce n’est pas un argument
de dire que cela ne s’est jamais produit du temps de la Société des
Nations. Le fait est que cela aurait pu se produire; en ce cas, les consé-
quences juridiques auraient été, de l’avis de la Cour, celles qu’elle indique
dans son arrêt. Si vraiment le Conseil ne pouvait, comme ie veut l’inter-
prétation de la Cour, que recourir à la persuasion à l’égard du défendeur,
cela aurait eu pour effet de placer juridiquement le Mandat sur le même
plan qu’une annexion, principe que les traités de paix avaient condamné
et dont les Principales Puissances alliées et associées avaient entendu
éviter l’application en créant les Mandats. Si les conclusions de l’arrêt
correspondaient bien aux intentions qu’ont eues les Principales Puis-

489
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 492

sances alliées et associées lorsqu'elles ont élaboré le système des Mandats
et sont convenues des dispositions du deuxième alinéa de l’article 7 du
Mandat pour le Sud-Ouest africain, il y aurait eu une sorte de duperie
pratiquée aux dépens de l’humanité et au nom de la civilisation, un
subterfuge «par lequel on a voulu simplement ne pas avoir l’air de s’em-
parer d’un territoire ennemi comme d’un butin de guerre». Je ne crois
pas, pour ma part, qu’il en ait été ainsi et c’est pourquoi je ne saurais
souscrire à l'interprétation que la Cour donne du Mandat.

Dans son avis consultatif de 1950 sur le Statut international du Sud-
Ouest africain, la Cour a dit à propos du Mandat (p. 132):

«Il ressort des termes de ce Mandat, ainsi que des dispositions
de l’article 22 et des principes qui y sont énoncés, que la création
de cette nouvelle institution internationale n’impliquait ni cession
de territoire, ni transfert de souveraineté à l’Union sud-africaine.
Le Gouvernement de l’Union devait exercer une fonction d’admi-
nistration internationale au nom de la Société des Nations, aux
fins de favoriser le bien-être et le développement des habitants. »

A nouveau, dans l’arrêt qu’elle a rendu en 1962 sur les exceptions préli-
minaires, la Cour a déclaré (p. 329):

«Les principes essentiels du système des Mandats consistent
avant tout dans la reconnaissance de certains droits des peuples
des territoires sous-développés; dans l’établissement d’un régime
de tutelle exercé sur chacun de ces peuples par une nation dévelop-
pée, en qualité de « Mandataire » et «au nom de la Société des Na-
tions »; ét dans la reconnaissance d’une «mission sacrée de civilisa-
tion » incombant à la Société en tant que communauté internationale
organisée et à ses Etats Membres. Ce système a pour objet reconnu
le bien-être et le développement de ces peuples et il s’assortit de
garanties visant la protection de leurs droits. »

J’estime que l’idée de la mission sacrée de civilisation qui a reçu une
expression juridique dans le système des Mandats, et en particulier dans
les dispositions relatives à la gestion, est plus importante et plus digne
d’une protection judiciaire que les intérêts particuliers des Membres
de la Société des Nations. Juridiquement parlant, des concepts comme
ceux de droits, de devoirs, et d’obligations n’ont ni sens ni effet s’ils ne
sont pas reconnus en droit et ne peuvent être sanctionnés par les tribu-
naux.

L'arrêt de la Cour fait une distinction rigide entre la Société des Na-
tions et ses Membres. Je ne crois pas que Ja distinction doive étre si
rigide. La Société des Nations était la réunion de l’ensemble de ses Mem-
bres et, lorsqu’elle prenait une décision, c’était au nom de ses Membres
et dans leur intérét. A strictement parler, la Société des Nations ne
devait pas avoir vis-à-vis du système des Mandats un intérêt différent
de celui de ses Membres.

On pourrait donc d’une certaine façon comparer la Société des Nations
à un club — j'entends ici club au sens de la common law. Tout membre

490
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 493

d’un club peut intenter une action visant les biens du club et peut par
les moyens voulus empêcher les dirigeants d’agir de façon contraire aux
buts et aux fins du club. Un membre peut même poursuivre un agent du
club ou un tiers pour protéger les biens du club ou les recouvrer lorsque
les dirigeants ne le font pas eux-mêmes. Cela ne veut toutefois pas
dire que le club ne puisse pas agir juridiquement en tant qu’organe, par
l'intermédiaire de son administrateur agréé ou de ses trustees, ni qu’il
ait cessé pour autant d’avoir une fonction distincte. Si l’on accepte cette
comparaison avec un club en ce sens limité, je ne vois rien d’extraordi-
naire dans la disposition du deuxième alinéa de l’article 7 du Mandat
habilitant un Membre de la Société des Nations à déférer en justice
tout différend entre lui et le Mandataire quant à l'interprétation et à
l’application des dispositions du Mandat — qu'il s’agisse ou non de ce
que la Cour appelle les dispositions relatives à la gestion ou les disposi-
tions relatives aux intérêts particuliers —, d’autant qu’en vertu de l’ar-
ticle 34 du Statut de la Cour la Société des Nations, n’étant pas un Etat,
n’avait pas elle-méme qualité pour se présenter devant la Cour interna-
tionale. Seuls les Etats ou les Membres de la Société des Nations avaient
qualité pour se présenter devant la Cour.

Il ressort clairement de leurs requêtes comme de leurs conclusions
que les demandeurs ont formulé une demande de caractére déclaratoire.
Ils n’ont jamais prétendu avoir subi à titre individuel des pertes ou des
dommages et ils n’ont pas invité la Cour à fixer des dommages-intéréts
en leur faveur. C’est 1a un fait à ne pas oublier lorsqu'on étudie la
question du droit ou intérêt juridique des demandeurs au stade du fond
en la présente instance.

Dans leurs conclusions finales en la présente phase de l’instance,
les Parties n’ont pas fait état de l’inexistence d’un intérêt juridique des
demandeurs au regard de l’objet du différend. Les demandeurs ont
considéré dans leurs plaidoiries que la question de l'intérêt juridique
avait été réglée par l’arrêt de 1962 sur les exceptions préliminaires. Le
défendeur n’en a parlé, au livre II de son contre-mémoire (chapitre V,
partie B), qu’à propos de la portée et du but de la clause compromissoire
considérés dans le contexte de la caducité du Mandat dans son ensemble.
A l’appui de sa thèse, le défendeur n’a fait essentiellement que répéter
mot pour mot les arguments qu’il avait présentés au chapitre V de ses
exceptions préliminaires pour soutenir la troisième exception. Pour bien
montrer que la question ne se posait que dans le contexte de la caducité
du Mandat, le défendeur a énoncé les conclusions ci-après à la fin du
livre II de son contre-mémoire:

«Pour les raisons présentées précédemment, et qui pourront être
complétées à des stades ultérieurs de la procédure, le défendeur
prie la Cour de dire et juger, pour ce qui est de cette partie du
contre-mémoire, que:

a) les conclusions n°%$ 1 à 9 des demandeurs doivent être rejetées, au
motif que le Mandat pour le Sud-Ouest africain est devenu caduc
dans son ensemble lors de la dissolution de la Société des Nations;

491
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 494

b) subsidiairement, au cas où la Cour estimerait que le Mandat
pour le Sud-Ouest africain est toujours en vigueur, les conclu-
sions n° 7 et 8 des demandeurs doivent être rejetées, de même
que la conclusion n° 2 dans la mesure où elle concerne les pé-
titions, les rapports annuels et les fonctions de surveillance,
au motif que les obligations qui incombaient auparavant au
défendeur de faire rapport et de rendre compte au Conseil et
à la Société des Nations et de se soumettre à leur surveillance
ont pris fin lors de la dissolution de la Société des Nations et
n’ont pas été remplacées par des obligations similaires concernant
une surveillance par un organe quelconque des Nations Unies,
ou par tout autre organisation ou organisme. » (Contre-mémoire,
livre II, chap. VI, p. 257.)

De méme, le défendeur ne s’est nullement arrété dans ses conclusions
finales sur absence de droit ou intérêt juridique chez les demandeurs
au regard de Pobjet de la demande. Dans leurs conclusions, les Parties
ont saisi la Cour des points de divergence fondamentaux, des problèmes
véritables, qu’ils voulaient voir trancher. Cela étant, on pourrait très
bien se demander s’il était loisible à la Cour de soulever de sa propre
initiative, pour fonder sa décision au stade du fond, un point que les
Parties elles-mêmes n’ont pas soulevé dans leurs conclusions finales.
Dans l’arrêt, la Cour n’explique pas son attitude. Le fait est d’autant
plus important que la question de l’intérêt juridique des demandeurs
ne concerne pas les moyens de preuve requis pour étayer les demandes
présentées par les demandeurs dans leurs conclusions finales. Le défen-
deur n’a jamais cessé de considérer que la question de l’intérêt juridique
des demandeurs avait trait à la portée et à l’applicabilité du deuxième
alinéa de l’article 7 du Mandat et constituait à cet égard une question
de recevabilité. C’est sur ce plan que la question a été soulevée et tranchée
dans l’arrêt de 1962.

La Cour déclare dans l'arrêt rendu en la présente phase de la procé-
dure que la question dont elle était saisie en 1962 concernait essentielle-
ment l'aptitude des demandeurs à invoquer la clause juridictionnelle
et que le seul critère prévu par ladite clause, la seule condition à remplir
ratione personae, était que les demandeurs fussent Membres de la Socié-
té des Nations. La Cour, à mon avis, est allée plus loin que cela, comme
du reste le défendeur le lui demandait dans ses conclusions, et elle a
jugé que le différend dont elle était saisie relevait également de la clause
juridictionnelle ratione materiae. La nature du différend ressortait claire-
ment des requêtes et c’est sur cette base que le défendeur a présenté ses
exceptions préliminaires.

Les requêtes ont été déposées le 4 novembre 1960 et dûment notifiées au
défendeur. Le 30 novembre 1961, dans les délais fixés pour le dépôt de sa
première pièce de procédure écrite, le défendeur a présenté des exceptions
préliminaires. La procédure sur le fond a donc été suspendue, conformé-
ment aux dispositions de l’article 62, paragraphe 3, du Règlement de la
Cour. Cette suspension de la procédure n’a pas eu, et d’après moi ne peut

492
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 495

pas avoir eu, d’influence sur l’effet obligatoire de l’arrêt de 1962 (qui n’a du
reste pas été contesté) quant aux questions soulevées dans les conclusions
et tranchées par la Cour.

Il est utile, à propos de l’arrêt de 1962, de reprendre le texte intégral des
motifs des exceptions préliminaires tels que le défendeur les a éconcés
dans ses conclusions finales. Aux termes de ces conclusions, les deman-
deurs

«n’ont pas de locus standi dans la présente procédure contentieuse
et ... la Cour n’a pas compétence pour connaître des questions de
droit et de fait soulevées dans les requêtes et les mémoires, ni pour
statuer sur ces questions, et cela plus particulièrement parce que:

Premièrement, en raison de la dissolution de la Société des Nations,
le Mandat pour le Sud-Ouest africain n’est plus « un traité ou une
convention en vigueur » au sens de l’article 37 du Statut de la Cour, la
présente conclusion visant:

a) ledit accord de Mandat dans son ensemble, y compris l’article 7, et

b) en tout cas, l’article 7 même;

Deuxièmement, ni le Gouvernement de l’Ethiopie ni le Gouverne-
ment du Libéria ne sont «un autre Membre de Ja Société des Nations »
ainsi que l'article 7 du Mandat pour le Sud-Ouest africain l’exige
pour qu’il y ait locus standi;

Troisièmement, le conflit ou désaccord que les Gouvernements de
l'Ethiopie et du Libéria prétendent exister entre eux et le Gouverne-
ment de la République sud-africaine n’est pas, eu égard à sa nature
et à sa teneur, un «différend » comme il est prévu à l’article 7 du
Mandat pour le Sud-Ouest africain, et cela plus particulièrement en
tant qu'aucun intérêt concret des Gouvernements de l'Ethiopie et/ou
du Libéria ou de leurs ressortissants n’est en cause ou n’est affecté
en l’espèce;

Quatrièmement, le prétendu conflit ou désaccord n’est pas, eu
égard à son état d'avancement, un «différend ... qui ne soit pas
susceptible d’être réglé par des négociations » au sens de l’article 7
du Mandat pour le Sud-Ouest africain. »

Les demandeurs se sont opposés au défendeur sur tous les points
soulevés dans les conclusions de celui-ci.

En ce qui concerne les exceptions préliminaires, la Cour avait, aux
termes de l’article 62, paragraphe 5, de son Règlement, le choix entre deux
possibilités. Elle pouvait soit statuer sur les exceptions, soit les joindre au
fond en tout ou en partie. Elle a choisi la première voie et statué sur
toutes les exceptions soulevées par le défendeur dans ses conclusions.
Ce faisant, eu égard à la nature des exceptions et à la façon dont le défen-
deur présentait ses arguments, elle ne pouvait éviter d'aborder des points
qui touchaient également au fond de laffaire, comme le maintien en
vigueur du Mandat. Dans mon opinion individuelle sur les exceptions
préliminaires, j’ai déja dit qu’une grande partie du raisonnement de
Parrét touchant les trois premières exceptions préliminaires concernait le

493
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 496

fond du différend. Mais cela n’ôtait rien à la valeur de l’arrêt rendu par la
Cour sur les points ainsi tranchés. Cela signifiait simplement que, quelles
que fussent les conclusions de ia Cour à ce stade de la procédure, elles ne
devaient pas préjuger les conclusions que la Cour formulerait ultérieure-
ment sur toute question relevant du fond. La question de lintérêt juri-
dique des demandeurs avait été soulevée au sujet de la compétence: le
différend, disait-on, était tel que ni l’intérêt national des demandeurs ni
celui de leurs ressortissants n’était lésé et, en conséquence, il ne relevait
pas de la clause compromissoire énoncée au deuxième alinéa de l’article 7
du Mandat. La Cour et les Parties considéraient que cette question visait,
comme c'était effectivement le cas, la compétence et l’ont traitée comme
telle.

La Cour a estimé devoir rejeter en fait comme en droit toutes les
exceptions du défendeur, déclarant que les termes du deuxième alinéa de
l’article 7

«se réfèrent à tout différend, quel qu’il soit, relatif non pas à une ou
plusieurs dispositions particulières mais «aux dispositions» du
Mandat, entendant par là, de toute évidence, l’ensemble ou une
quelconque de ces dispositions, qu’elles aient-trait aux obligations de
fond du Mandataire à l’égard des habitants du territoire ou à l’égard
des autres Membres de la Société des Nations ou encore à l'obligation
du Mandataire de se soumettre à la surveillance de la Société des
Nations aux termes de l’article 6 ou à Ja protection prévue par
l’article 7 même. La portée et l’objet manifestes des dispositions de cet
article indiquent en effet qu’on entendait par là que les Membres de
la Société des Nations eussent un droit ou un intérêt juridique à ce
que le Mandataire observât ses obligations à la fois à l’égard des
habitants du territoire sous Mandat et à l’égard de la Société des
Nations et de ses Membres. » (C.I.J. Recueil 1962, p. 343.)

Telle a été la conclusion de la Cour sur la portée et l’applicabilité du
deuxième alinéa de l’article 7 du Mandat, telle elle subsiste aujourd’hui.

La Cour dit dans le présent arrêt que cette conclusion ne concernait pas
la compétence mais le fond de l'affaire et qu’elle était donc sans pertinence
pour la décision prise alors. La question de compétence (jurisdiction)
que pose le deuxième alinéa de l’article 7 du Mandat a un double aspect;
il s’agit d’une part de la compétence (competence) de la Cour pour
connaître de l’affaire et d’autre part de la qualité des demandeurs pour
agir (locus standi), c’est-à-dire de leur aptitude à saisir la Cour de telle
façon que celle-ci ait compétence (jurisdiction) pour trancher le différend
porté devant elle. En 1962, la Cour a traité de ces deux questions comme
relevant de la compétence; elle a dit que, en ce qui concerne le «différend»
dont elle était saisie, les demandeurs avaient le droit d’invoquer la clause
compromissoire. La Cour ayant dit cela, les demandeurs, à mon avis,
n’ont pas à établir en outre, sur le plan de la preuve, qu’ils ont un droit ou
intérêt juridique au regard de l’objet de la demande. Ils n’y seraient tenus
que s’ils prétendaient avoir subi des dommages ou des préjudices dans
leurs intérêts propres. Or, les demandeurs prient la Cour de déclarer que

494
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 497

vu linterprétation qu’il convient de donner à certaines dispositions du
Mandat, le défendeur a violé ces dispositions à raison de la législation, de
la politique et des mesures appliquées par lui. Il m’est impossible d’ad-
mettre que, s’agissant d’un même différend, les demandeurs ont qualité
pour saisir la Cour mais ne peuvent obtenir de décision 4 moins de prou-
ver qu’ils ont été directement atteints ou lésés dans leurs droits ou inté-
réts juridiques, quand bien même ils n’ont fait état d’aucun dommage subi
par eux et n’ont pas demandé réparation.

La Cour dit dans son arrêt que le présent différend entre les Parties
concerne exclusivement les dispositions du Mandat relatives à la gestion et
nullement les dispositions relatives aux intérêts particuliers. S’il est exact de
direquela pratique del’apartheidconstituele principalgrief des demandeurs,
il y a néanmoins lieu de noter que la conclusion n° 9 a des incidences qui
dépassent de loin la portée des dispositions relatives à la gestion. Dans
leur conclusion n° 9, les demandeurs disent que le défendeur a tenté d’ap-
porter des modifications aux dispositions du Mandat et qu’il n’est pas
habilité à le faire sans l’autorisation des Nations Unies. Or, si la Cour
rejetait cette conclusion et si elle jugeait en même temps que le défendeur
n’a d'obligation exécutoire en vertu du Mandat qu’au regard de l’article 5,
il s’ensuivrait que le défendeur pourrait aller jusqu’à modifier la disposi-
tion du Mandat relative à des intérêts particuliers. De même, le fait de
retenir ou de rejeter les conclusions n° 1, 2 et 6 des demandeurs pourrait
avoir des conséquences de nature à retentir sensiblement sur les intérêts
particuliers des Membres de la Société des Nations. La distinction que la
Cour s’efforce d’établir entre les dispositions relatives à la gestion et les
dispositions relatives aux intérêts particuliers semblerait donc illusoire,
sur le plan de l’interprétation des traités, pour ce qui est de ces conclusions.

Le deuxième alinéa de l’article 7 est une disposition du Mandat. Celle-ci
donne à tout Membre de la Société des Nations le droit de poursuivre le
Mandataire en justice et impose au Mandataire l’obligation correspon-
dante d’accepter le règlement judiciaire. Dans son arrêt, la Cour cherche
à restreindre ce droit, qui ne pourrait être exercé que relativement aux
dispositions de l’article 5 du Mandat. Pourtant, dans le cadre même de son
raisonnement, la Cour reconnaît que le deuxième alinéa de l’article 7
conférait bien un droit de recours judiciaire. Ce droit était conféré pour
être exercé à propos de tout différend relatif à l’interprétation ou à l’ap-
plication du Mandat. La Cour dit d’autre part que, le système des Man-
dats constituant une activité de la Société des Nations, des droits ne
pouvaient naître de la simple appartenance à l’organisation. Cette dis-
tinction rigide entre la Société des Nations et ses Membres ne tient pas
compte du fait que la Société n’existait que grâce à ses Membres et que
tous les droits que les Etats autres que le Mandataire pouvaient tenir du
Mandat procédaient de leur appartenance à la Société des Nations. Le
droit de veto donné aux membres du Conseil de la Société visait pré-
cisément à souligner l’intérêt propre des Membres au fonctionnement
du système. Il n'existait pas de cloison aussi étanche entre l'intérêt
juridique de la Société des Nations et celui de ses Membres quant au
fonctionnement du système. Il y avait dans le système des Mandats une
séparation relativement aux fonctions mais non aux intérêts. La Société

495
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 498

des Nations et ses Membres avaient un intérêt identique non seulement au
bon fonctionnement du système de Mandat, mais aussi au bon fonction-
nement de la Société.

La Cour dit, à propos de son arrêt de 1962, que, dans la décision d’après
laquelle le Mandat avait le caractère d’un traité ou d’une convention et
était encore en vigueur, il ne faut voir qu’une décision concernant le
fondement de la survivance du Mandat. C’est là, je me permets de le dire,
analyser l’arrêt de manière peu exacte. L’arrét de 1962 est allé plus loin. Il
a décidé en outre que les articles de l’acte de Mandat, notamment le
deuxième alinéa de l’article 7, faisant partie intégrante de ce traité,
avaient également survécu, étaient toujours en vigueur et étaient appli-
cables au présent différend. C’est précisément parce qu'elle estimait que le
deuxième alinéa de l’article 7 était en vigueur et applicable en l’espèce que
la Cour a décidé qu’elle avait compétence pour connaître de la présente
affaire.

En présentant son argumentation, en 1962, le défendeur est parti de
l'hypothèse que le Mandat survivait de quelque manière. Cette prise de
position s’imposait, puisque, s’il survivait en tant que traité ou convention
en vigueur, le Mandat devait aussi subsister en un sens objectif ou institu-
tionnel, sous une forme ou sous une autre, du fait que le territoire et le
Mandataire sont toujours identifiables. Pour pouvoir exister en tant que
traité ou convention, le Mandat devait exister en tant qu’institution. La
question pourrait se poser de savoir si toutes les obligations énoncées
dans le Mandat étaient ou non exécutoires, mais c’est là un problème
différent. Le fait est que le Mandat ne pouvait pas survivre en tant que
traité ou convention en vigueur s’il ne subsistait pas en même temps sous
une forme quelconque en tant qu’institution. Dans son avis consultatif de
1950 la Cour a déclaré que «l’Union sud-africaine continue à être soumise
aux obligations internationales énoncées à l’article 22 du Pacte de la
Société des Nations et au Mandat pour le Sud-Ouest africain. »

En présentant au stade du fond son argumentation contre le maintien
en vigueur du Mandat, le défendeur est parti de l’hypothèse que l’article 6
avait une importance à ce point capitale pour le Mandat que, si, à
raison de la dissolution de la Société des Nations, il cessait de pouvoir
s’appliquer, son extinction entraînerait la caducité du Mandat dans son
ensemble; il ferait tomber avec lui toutes les autres obligations qui
auraient juridiquement survécu avec le Mandat. On n’a établi de dis-
tinction entre la survivance du Mandat en tant qu’institution et sa sur-
vivance en tant que traité ou convention qu’à seule fin de montrer que le
Mandat pouvait survivre en tant qu’institution — c’est-à-dire comme un
ensemble de droits réels — même si le traité qui l'avait créé avait pris fin.
Mais l’inverse — à savoir que le Mandat pouvait survivre en tant que
traité sans subsister en même temps objectivement — n’a pas été démon-
tré. Si le Mandat survivait en tant que traité ou en tant qu’institution,
c’étaient les droits et les obligations créés par le traité qui subsistaient.
Cela étant, la conclusion de la Cour selon laquelle le Mandat a survécu
en tant que traité ou convention en vigueur implique que le Mandat doit
nécessairement subsister aussi en un sens objectif ou institutionnel. Cela

496
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 499

signifie donc que les droits et obligations créés par le Mandat demeurent
exécutoires en droit.

Jai déjà fait observer qu’à mon avis les demandeurs n’ont pas modifié
leurs demandes dans leurs conclusions finales et que par suite le différend
n’a pas changé de nature. Ce différend porte sur l'interprétation et
lapplication-des dispositions du Mandat et s’inscrit donc bien dans le
cadre même du deuxième alinéa de l’article 7 du Mandat.

Le texte du deuxième alinéa de l’article 7 n’autorise aucune inter-
prétation restrictive. Le voici:

«Le Mandataire accepte que tout différend, quel qu’il soit, qui
viendrait à s'élever entre lui et un autre Membre de la Société des
Nations relatif à l’interprétation ou à l’application des dispositions
du Mandat, et qui ne soit pas susceptible d’être réglé par des négo-
ciations, soit soumis à la Cour permanente de Justice internationale,
prévue par l’article 14 du Pacte de la Société des Nations. »

Ce texte a été examiné par la Cour permanente à l’occasion de l’affaire
des Concessions Mavrommatis (C.P.JI. série A n° 2) et par la Cour
actuelle dans l’arrêt rendu sur les exceptions préliminaires en la présente
instance. Les deux Cours ont jugé que ce libellé est d’une portée générale
et vise tous les différends relatifs à l'interprétation et à l’application des
dispositions du Mandat. Il n’y a rien dans le deuxième alinéa de Par-
ticle 7 qui en limite l’application à des différends concernant les intérêts
concrets des demandeurs. Le Mandat pour le Sud-Ouest africain contient
plusieurs articles définissant les obligations du Mandataire à l’égard de
la Société des Nations et de ses Membres, d’une part, et à l'égard des
habitants du territoire, de l’autre. Parmi ces articles, seul l’article 5 con-
tient des dispositions dont on peut dire qu’elles donnent aux Membres de
la Société des Nations des droits propres. L’article 5 est rédigé comme
suit:

«Sous réserve des dispositions de la législation locale concernant
le maintien de l’ordre public et des bonnes mœurs, le Mandataire
assurera, dans toute l’étendue du territoire, la liberté de conscience et
le libre exercice de tous les cultes et donnera à tous les missionnaires,
sujets ou citoyens de tout Membre de la Société des Nations, la
faculté de pénétrer, de circuler et de résider dans le territoire dans le
but d’exercer leur ministère. »

Selon l'arrêt, le droit d’invoquer la clause compromissoire figurant
au deuxième alinéa de l’article 7 a été spécifiquement conféré aux Mem-
bres de la Société des Nations pour la protection des droits propres qu'ils
pourraient tenir de l’article 5 du Mandat. Ce serait exclusivement par
rapport à cet article qu’un Membre de la Société des Nations pourrait
dire que ses intérêts juridiques sont lésés, ou peuvent l'être. A l’appui
de cette interprétation, on fait appel aux travaux préparatoires: on sou-
tient que le deuxième alinéa de Particle 7 a été introduit dans le Mandat
au moment où la disposition relative à des intérêts particuliers a été
discutée et acceptée et que rien n’autorise à penser que cet alinéa était

497
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 500

censé s’appliquer aux dispositions relatives à la gestion. Il y a toutefois
lieu de noter un point important: il n’était dit nulle part que le deuxième
alinéa de l’article 7 dût être d’application si limitée. De toute façon,
l'appel aux travaux préparatoires ne se justifie pas, à mon avis, en l’oc-
currence. I] ne pourrait se justifier que pour confirmer le sens évident des
termes de l’alinéa, ou bien au cas où ce texte contiendrait une ambiguïté. En
l’absence de toute ambiguïté de de genre, la Cour aurait tort de vouloir
déduire du libellé même de l’alinéa une idée ou une intention qui serait
contraire à ses termes formels. Dans l’affaire du Vapeur Wimbledon
(1923, C.P.J.I. série À n° 1, p. 24), la Cour permanente de Justice inter-
nationale, reconnaissant que l'Etat allemand s’était vu imposer une
limitation importante de l’exercice du droit de souveraineté qu’il déte-
nait sur le canal de Kiel, a déclaré:

«et cela suffit pour que la clause qui consacre une telie limitation
doive, en cas de doute, être interprétée restrictivement. Toutefois,
la Cour ne saurait aller, sous couleur d’interprétation restrictive,
jusqu’à refuser à l’article 380 le sens qui est commandé par ses
termes formels. Ce serait une singulière interprétation que de faire
dire à un traité exactement le contraire de ce qu’il dit. »(Lesitaliques
sont de nous.)

Dans l'affaire du Lotus (1927, C.P.J.I. série A n° 10), le Gouvernement
français a cherché à interpréter l’expression «principes du droit inter-
national » qui figure à l’article 15 de la convention de Lausanne du 24 juil-
let 1923, en tenant compte d’un amendement que la Turquie avait voulu
apporter au projet de texte au sein du comité de rédaction. Les représen-
tants de la France et de l’Ttalie avaient formulé des réserves sur cet amen-
dement, que le représentant de la Grande-Bretagne avait formellement
repoussé. Le comité de rédaction s'était en définitive borné à déclarer
que toutes les questions de compétence judiciaire seraient «réglées
d'accord avec les principes du droit international». Le Gouvernement
français a voulu utiliser ce projet d’amendement, l’estimant révélateur
des intentions auxquelles le comité de rédaction avait obéi lorsqu'il
avait dit: «les questions de compétence judiciaire seront, dans les rap-
ports entre la Turquie et les autres Puissances contractantes, réglées
conformément aux ‘principes du droit international »; le Gouvernement
français a soutenu que le sens de l’expression «principes du droit inter-
national » devrait être recherché à la lumière de la genèse de la conven-
tion précitée. En examinant la thèse française, la Cour permanente de
Justice internationale a rappelé ce qu’elle avait dit dans certains de ses
arrêts et avis précédents, à savoir «qu’il n’y a pas lieu de tenir compte
des travaux préparatoires si le texte d’une convention est en lui-même
suffisamment clair ».

Dans l'affaire relative à l’Interprétation du statut du territoire de
Memel (C.P.J.I. série A/B n° 47, p. 249), la Cour permanente de Justice
internationale a dit également:

«Quant aux considérations d’ordre historique, la Cour doit
avant tout rappeler que, selon sa jurisprudence constante, les tra-

498
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 501

vaux préparatoires ne sauraient être invoqués pour interpréter un
texte qui est en lui-même suffisamment clair.»

Dans l’avis consultatif qu’elle a donné à propos de la Compétence
de l’Assemblée générale pour l'admission d’un Etat aux Nations Unies
(C.I.T. Recueil 1950, p. 8), la Cour actuelle a déclaré:

«La Cour croit nécessaire de dire que le premier devoir d’un
tribunal, appelé à interpréter et à appliquer les dispositions d’un
traité, est de s’efforcer de donner effet, selon leur sens naturel et
ordinaire, à ces dispositions prises dans leur contexte. Si les mots
pertinents, lorsqu'on leur attribue leur signification naturelle et
ordinaire, ont un sens dans leur contexte, l’examen doit s’arréter 1a. »

Etant donné que le texte du deuxième alinéa de l’article 7 est clair,
il est à mon avis inutile, pour l’interpréter, de recourir aux travaux
préparatoires. On pourra rétorquer que, contrairement aux vues expo-
sées ci-dessus, les tribunaux ont fait appel dans la plupart des cas aux
travaux préparatoires pour interpréter des dispositions convention-
nelles; mais en pareil cas ils ont cherché à confirmer plutôt qu’à contre-
dire ce que le texte disait clairement.

Avec le Mandat, les Membres de la Société des Nations se sont effor-
cés d’introduire en droit international un concept nouveau. Comme
la Cour l’a dit dans son avis consultatif concernant le Statut international
du Sud-Ouest africain (C.I.J. Recueil 1950) et dans l'arrêt qu'elle a
rendu en 1962, le Mandat instituait un régime nouveau en droit inter-
national. Tous les Membres de ia Société des Nations avaient intérêt
à la bonne marche de ce système nouveau. L'intérêt politique ou huma-
nitaire des Membres de la Société des Nations proclamé au paragraphe 1
de l’article 22 du Pacte a, comme la Cour l’a souligné dans son arrêt,
pris un caractère juridique grâce aux autres dispositions dudit article
et, en ce qui concerne le Sud-Ouest africain, grâce à l’acte de Mandat
visé en la présente instance. En donnant son accord ou en souscrivant
à ces dispositions, tout Membre de la Société des Nations manifestait
un intérêt à la bonne marche du système et à la réalisation de ses fins
ultimes, et cela même si aucun de ses intérêts particuliers n’était en cause.
Tout Membre a donc intérêt à ce que les dispositions du Mandat soient
dûment respectées et exécutées par le Mandataire.

Dans son avis consultatif de 1950, la Cour a dit (p. 133):

«Le caractère essentiellement international des fonctions dont
était chargée l’Union sud-africaine ... ressort ... du fait que tout
Membre de la Société des Nations pouvait, conformément à l’ar-
ticle 7 du Mandat, soumettre à la Cour permanente de Justice inter-
nationale tout différend avec le Gouvernement de l’Union, relatif
à l'interprétation ou à l’application des dispositions du Mandat.»

A la suite du même avis consultatif, sir Arnold McNair a déclaré
dans son opinion individuelle:

«Bien qu’il n’existe plus de Société des Nations pour surveiller
499
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 502

l'exercice du Mandat, ce serait une erreur de croire que le Man-
dataire n’est soumis à aucun contrôle. Tous les Etats qui faisaient
partie de la Société des Nations à l’époque de sa dissolution ont
encore un intérêt juridique à ce que le Mandat soit exercé comme
il convient. »

Dans leurs requêtes et dans leur mémoires, les demandeurs déclarent
qu'ils ont un intérêt juridique à la bonne administration du Mandat.
Dans son arrêt, la Cour ne nie pas qu’ils aient un intérêt mais déclare
qu'il s’agit d’un intérêt politique ou humanitaire et non pas juridique.

Le droit pour un Etat d’intenter une action en vue de la protection
d’un intérêt commun a été reconnu en droit international. Voici ce qu’a
dit M. Rosenne à ia page 520 de son ouvrage intitulé The Law and
Practice of the International Court:

« Une autre forme d’intérêt juridique qui est, semble-t-il, reconnue
automatiquement est celui qui se fonde sur la participation de
l'Etat demandeur à un traité auquel l'Etat défendeur est également
partie, en tout cas tant que le traité demeure en vigueur... Lorsque
ce traité renferme une clause compromissoire, le recours judiciaire
est possible, conformément à ladite clause, même si l'Etat deman-
deur ne peut faire la preuve d'intérêts matériels d’un caractère
concret. Ce principe, qui semble incontestable, a deux conséquen-
ces. La première est que, s’agissant d’un traité, il peut y avoir des
cas où les Etats en litige n’ont pas d'intérêts propres à faire valoir
mais un intérêt commun qui est l’accomplissement de l’objectif
de cet instrument. Toute partie audit traité a un intérêt juridique
suffisant pour pouvoir invoquer la clause compromissoire à l’en-
contre de n’importe quelle autre partie. »

Le droit d’invoquer la clause compromissoire contre une partie im-
plique ou comporte le droit d'obtenir gain de cause si les preuves four-
nies à l’appui de la demande le justifient. En pareil cas, le demandeur
n’a pas démontré qu’il a subi un dommage ou un préjudice dans ses
intérêts concrets, sauf s’il réclame des dommages-intéréts. I] doit sim-
plement prouver qu'il appartient à la catégorie d'Etats auxquels la
clause compromissoire donne le droit d’intenter l’action.

Le principe de l’intérêt commun à l’exécution d’un traité multilaté-
ral a été reconnu par la Cour permanente de Justice internationale dans
l’arrêt qu’elle a rendu en l'affaire du Vapeur Wimbledon (C.P.JTI.
série A n° 1); la Cour a déclaré qu’elle était compétente pour connaître
de l’affaire car, bien qu’elles ne pussent justifier d’un intérêt pécuniaire
lésé; les Puissances demanderesses avaient «un intérêt évident à l’exé-
cution des stipulations [du traité de Versailles] qui concernent le canal de
Kiel, puisqu'elles [avaient] toutes des flottes et des navires marchands
battant leur pavillon ».

S'agissant d'Etats parties à un traité qui ne peuvent justifier d’un inté-
rêt pécuniaire lésé, l’analogie est évidente entre les présentes affaires
et celle du Vapeur Wimbledon; le fait que, dans ce dernier cas, ces
Etats demandeurs possédaient des flottes et pouvaient se trouver dans

500
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 503

la situation qui était en l’espèce celle de la France ne lui retire rien de sa
valeur. À cet égard, il y a lieu de signaler, bien qu’on n’en ait pas fait
mention dans les plaidoiries, que la législation d’apartheid du défendeur
appliquée dans le territoire sous Mandat du Sud-Ouest africain pour ce
qui est de la résidence est de nature à entraver la liberté de mouvement
des ressortissants des Etats demandeurs, lesquels ne sont pas «blancs »
au sens des définitions du recensement mais peuvent décider de se rendre
dans le territoire pour exercer les droits attribués aux ressortissants
d'Etats Membres de la Société des Nations par l’article 5 du Mandat;
ils seront dans le même cas que les «indigènes » du territoire. D’après
la classification établie aux fins du recensement, les «indigènes » sont,
comme je l’ai rappelé ci-dessus, des personnes qui appartiennent en
fait à toute race ou tribu aborigène d’Afrique ou qui sont considérés
comme y appartenant.

En application des lois relatives à la ségrégation, les indigènes ne
peuvent vivre que dans les zones qui leur sont réservées. Les «indigènes »
résidant sur des terres réservées à l'implantation de sociétés commer-
ciales «européennes » peuvent se voir contraints, en vertu des lois sur
la mise en valeur des terres, soit de se déplacer soit d’entrer au service
de la société «européenne » au moment où les terres sont allouées. Le
missionnaire «indigène» originaire de l’un des Etats demandeurs ne
bénéficiera pas, dans les limites du territoire, de droits de résidence
semblables ou équivalents à ceux qu’on accordera à un missionnaire
«blanc». Il sera soumis à toutes les lois discriminatoires d’apartheid.
Le ministre des affaires indigènes exerce sur les «indigènes », y compris
les missionnaires «indigènes », certains pouvoirs qu’il n’exerce pas sur
les missionnaires «blancs». Sans doute aucune question n’a-t-elle été
soulevée, au cours de l’instance, en ce qui concerne les missionnaires
qui seraient, le cas échéant, originaires des Etats demandeurs, mais la
question de savoir si le Mandat subsiste ou non ou s’il peut ou non être
unilatéralement modifié — c’est l’une des questions sur lesquelles les
demandeurs prient la Cour de se prononcer — peut avoir des conséquen-
ces sur les droits des ressortissants des Etats demandeurs qui se rendraient
dans le territoire afin d’y exercer l’un quelconque des droits que leur
donne l’article 5 du Mandat. Indépendamment de cela, les demandeurs
ont à titre individuel, en leur qualité de Membres de la Société des Na-
tions, un intérêt à la bonne exécution des dispositions du Mandat par
le défendeur.

Dans V’avis consultatif qu’elle a rendu sur les Réserves à la convention
pour la prévention et la répression du crime de génocide (C.I.J. Recueil
1951, p. 23), la Cour, étudiant les traits particuliers que présente la
convention sur le génocide, a dit:

« Les origines et le caractère de la Convention, les fins poursuivies
par l’Assemblée générale et par les parties contractantes, les rap-
ports que présentent les dispositions de la Convention entre elles
et avec ces fins, fournissent des éléments d’interprétation de la
volonté de l’Assemblée générale et des parties...

501
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 504

Les fins d’une telle convention doivent également être retenues.
La Convention a été manifestement adoptée dans un but purement
humain et civilisateur. On ne peut même pas concevoir une con-
vention qui offrirait à un plus haut degré ce double caractère,
puisqu'elle vise d’une part à sauvegarder l'existence même de cer-
tains groupes humains, a’autre part à confirmer et à sanctionner
les principes de morale les plus élémentaires. Dans une telle con-
vention, les Etats contractants n’ont pas d'intérêts propres; ils ont
seulement, tous et chacun, un intérêt commun, celui de préserver
les fins supérieures qui sont la raison d’être de la convention. Il
en résulte que l’on ne saurait, pour une convention de ce type, par-
ler d'avantages ou de désavantages individuels des Etats, non plus
que d’un exact équilibre contractuel à maintenir entre les droits
et les charges. La considération des fins supérieures de la Conven-
tion est, en vertu de la volonté commune des parties, le fondement
et la mesure de toutes les dispositions qu'elle renferme. »

Le même principe se trouve également énoncé par M. C. Wilfred
Jenks dans son ouvrage intitulé The Prospects of International Adjudi-
cation où, à la page 524, il déclare ceci:

«Plus généralement, chaque partie à un traité a, du moins vir-
tuellement, un intérêt juridique en cause lorsque l’une quelconque
des dispositions dudit traité est violée et toute violation d’une
règle de droit international ... porte préjudice virtuellement du moins
aux droits de tous autres sujets de droit international ou ... de tous
sujets de droit qui peuvent s’en trouver atteints. Le caractère loin-
tain de l’intérêt lésé peut limiter la réparation éventuelle, mais ne
supprimera vraisemblablement pas l’intérêt juridique qui est la
source de la responsabilité, car, comme le montre l'affaire des
Concessions Mavrommatis en Palestine (fond), l'existence d’un in-
térêt juridique ne dépend pas, en droit international, de la réalité
du préjudice subi. »

Nous en avons assez dit pour montrer que le droit international est
favorable à l’idée qu’un Etat peut avoir un intérêt juridique à défendre
un intérêt commun faisant l’objet d’un traité multilatéral auquel il
est partie, comme le Pacte de la Société des Nations.

La notion de Mandat était nouvelle en 1920 et ce serait aller à l’en-
contre de son objectif même que de dire que, au moment où le deuxième
alinéa de l’article 7 a été élaboré et accepté par les Membres de la So-
ciété des Nations, ceux-ci pensaient exclusivement .aux intérêts commer-
ciaux ou culturels de leurs ressortissants et non pas à l’objet principal
du Mandat.

Le Mandat ne précise nulle part, a-t-on dit, que les Membres de la
Société des Nations doivent avoir le droit de protéger le Mandat. La
réponse à cela est que cette précision est inutile. L'existence d’un tel
droit est inhérente à la création même du Mandat au nom de la Société
des Nations et le deuxième alinéa de l’article 7 souligne l’existence de
ce droit chez les Membres de l’organisation. Cela me paraît du reste

502
SUD-OUEST AFRICAIN (OP. DISS. MBANEFO) 505

une raison logique qui explique pourquoi le deuxième alinéa de l’article 7
est rédigé sous une forme aussi générale. Le deuxième alinéa de l’ar-
ticle 7 du Mandat, étant une disposition du Mandat, doit recevoir une
interprétation qui serve les fins du Mandat. A procéder autrement, on
dénaturerait les dispositions de cet article dans leur lettre et dans leur
esprit.

Les Membres de la Société des Nätions ont, en vertu de leur apparte-
nance à l’organisation, un intérêt commun à la bonne exécution du
Mandat. Cet intérêt est juridique et, par le jeu du deuxième alinéa de
l’article 7, donne a chacun des Membres le droit de poursuivre en
justice un Mandataire délinquant.

Les demandeurs prient la Cour de déclarer que certains actes du dé-
fendeur, qui ont été énumérés dans les mémoires et dans les plaidoiries,
constituent une violation des obligations que le Mandat impose au dé-
fendeur, en qualité de Mandataire. A supposer que la Société des Nations
existe encore et que l’on se trouve dans une situation semblable a la
situation actuelle — le défendeur tenant 4 appliquer une politique jugée
contraire aux obligations du Mandat par la très grande majorité des
Membres de l’organisation, soutenant en même temps que cette politique
ne viole pas les dispositions du Mandat et se refusant à la modifier ou
à accepter la moindre solution de compromis —, comment le désaccord
serait-il résolu? L’arrét dit que le Mandat ne prévoit pas de remède à
pareille situation et que c’est là un risque que les Membres de la Société
des Nations ont accepté en parfaite connaissance de cause. Il me semble
que c’est précisément pour faire face à une telle situation que le deuxiè-
me alinéa de l’article 7 a été inscrit dans le Mandat. Puisque la Société
des Nations elle-même ne peut pas invoquer la clause compromissoire;
je ne vois pas en quoi il serait incompatible avec le deuxième alinéa de
l’article 7 qu’un Membre quelconque de Ia Société veuille se charger de
cette tâche, fasse sien le désaccord ou le différend et invoque la clause
compromissoire pour assurer la bonne exécution des dispositions du
Mandat. Invoquer la clause en pareilles circonstances ne détruit pas,
et ne saurait détruire, le caractère propre de la Société des Nations ni
celui du Mandat. Au contraire, un Etat qui agirait de la sorte se confor-
merait au devoir que lui impose son appartenance à la Société des Na-
tions et qui est de sauvegarder la mission sacrée de civilisation qu’il a
approuvée.

{Signé} Louis MBANEFO.

503
